By Judge Rosemarie Annunziata
The matter before the Court is Plaintiff Paul Watson Enterprises, Inc.’s Motion for Summary Judgment or, in the alternative, to Strike the Affirmative Defenses of the Defendant Miller and Smith Land, Inc. For the purposes of summary judgment, the Court is limited to the pleadings in this case and cannot consider the documents attached to the summary judgment motion filed by the plaintiff. Va. Sup. Ct. R. 3:18; see Janney v. Rappahannock Area Community Services Bd., 14 Va. Cir. 249, 250 (1988); Consolidated Healthcare v. Overseas Partners, Inc., 14 Va. Cir. 241, 242 (1988). After reviewing the pleadings, I find that a material fact remains in dispute as to whether the plaintiff had a real estate license at the time it contracted and performed the services for the defendant. Accordingly, the motion for summary judgment is denied.